Citation Nr: 0601986	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  96-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel
INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974 and from February 1975 to April 1976.  He also 
served in the Army National Guard of the Commonwealth of 
Puerto Rico from August 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Hartford, Connecticut.  During the pendency 
of this appeal, the veteran moved and jurisdiction of his 
claims file comes to the Board from the RO located in San 
Juan, the Commonwealth of Puerto Rico.

A hearing was held before the undersigned Veterans Law Judge 
in May 1998.


FINDINGS OF FACT

1.  The veteran did not perfect an appeal of the July 1979 
rating decision by which the claim of entitlement to service 
connection for a low back disorder was denied.

2.  The additional evidence presented since the July 1979 
rating decision bears directly and substantially upon the 
issue of service connection, is not cumulative of evidence 
previously submitted, and is so significant that it must be 
considered in order to decide fairly the merits of the claim.


CONCLUSION OF LAW

Evidence received since the July 1979 rating decision is new 
and material and serves to reopen the claim of entitlement to 
service connection for a low back disorder.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  However, as 
the claim to reopen has been resolved in the veteran's favor 
and the claim will be remanded to the RO for further 
development, the Board will proceed without further 
discussion of the VCAA.

Claim to Reopen

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  However, if new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 
Manio v. Derwinski, 1 Vet. App 145 (1991).  Whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.  38 
U.S.C.A. § 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Service connection for a low back disorder was initially 
denied by the RO in a July 1979 rating decision.  The rating 
decision reflects that service connection was denied as the 
evidence of record did not show any residuals of the 
veteran's treatment for low back pain in July 1975 and the 
evidence did not show the veteran injured his back in 1978 
while on active duty for training during National Guard 
service.  The veteran was notified of this determination in 
August 1979 and of his appellate rights.  The veteran did not 
file a notice of disagreement within one year of his 
notification and, as such, the denial of service connection 
became final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1979); currently 38 U.S.C.A. 
§§ 7104, 7105 (West 2002).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  During the pendency of the appeal, the 
regulatory definition of new and material evidence was 
amended.  However the amended version applies to claims filed 
on or after August 29, 2001, and therefore it is not 
applicable to the veteran's claim.

At this point, it is not the function of the Board to weigh 
all the evidence to ascertain whether it preponderates for or 
against entitlement to service connection or whether it is in 
relative equipoise on that question.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  Rather, the Board must simply 
determine whether any of the evidence obtained since the 
final prior denial meets the definition of that which is new 
and material.  If any evidence is new and material, the claim 
is reopened, and the underlying claim for service connection 
may be addressed with consideration given to all the evidence 
of record.  

At the time of the July 1979 rating decision, the evidence 
showed that the veteran had not attended any active duty for 
training periods in conjunction with his National Guard 
service from August 1977 to March 1979.  The evidence 
included VA medical records that revealed the veteran 
underwent a laminectomy for herniated nucleus pulposus in 
September 1978.  The VA hospital summary reflects that the 
veteran indicated that the onset of the sciatica was six 
months previously while running.

Evidence associated with the claims folder subsequent to the 
July 1979 includes a September 1978 VA medical certificate 
that reflects that the veteran stated that a few months 
previously he had had a leg strain while running while on 
National Guard service.  In light of the veteran's VA 
hospital summary previously of record, attempts were made to 
verify whether the veteran had any National Guard service in 
March 1978.  Records received in December 2003 indicate the 
veteran had inactive duty for training from March 10, 1978, 
to March 12, 1978.  The veteran's statements contained in the 
September 1978 VA medical certificate are corroborative of 
the September 1979 VA hospital summary and, in light of 
verification of inactive duty for training service in March 
1978, bears directly and substantially upon the issue of 
service connection.  This new evidence is not cumulative of 
evidence previously submitted, and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim, and, therefore, is new and material.  As new and 
material evidence has been received, the veteran's claim of 
entitlement to service connection for a low back disorder is 
reopened and to this extent, and this extent only, this 
appeal succeeds.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder, and this appeal is granted.


REMAND

As new and material evidence has been presented and the claim 
for service connection for a low back disorder has been 
reopened, the claim must now be evaluated on its merits.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  Before such a 
determination can be made, some additional development is 
required and a remand is therefore in order.  

The Board finds that a medical examination with opinion is 
required to fairly decide the merits of the claim.  In order 
for the veteran to be eligible for service connection for 
disability claimed during his inactive service, the record 
must establish that he was disabled from an injury incurred 
or aggravated during inactive duty training.  38 C.F.R. § 
3.6(a) (2004); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  As in the 
instant case, duty periods include those performed by members 
of the National Guard of any State.  See 38 C.F.R. § 3.6(d) 
(2005).

The veteran's Social Security Administration records indicate 
that the veteran currently has degenerative disc disease of 
the lumbar spine.  An examination is in order to determine 
the etiology of his current spine disability.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Schedule the veteran for a VA spine 
examination.  The examiner should render 
an opinion as to whether the veteran's 
current lumbar spine disability is at 
least as likely as not (i.e., at least a 
50 percent probability) etiologically 
related to his March 1978 injury while on 
inactive duty for training (strain).

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  If the opinion cannot be given on a 
medical/scientific basis, and without 
speculation, guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so indicate in 
the examination report.  

The claims file should be provided to the 
examiner for review in conjunction with 
the examination.  

2.  Adjudicate the veteran's low back 
claim on the merits.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains notice of all relevant 
actions taken on the claims for benefits 
and all evidence received since December 
2004.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  The appellant is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


